Darrell Hickman, Justice, concurring. I agree the decision must be reversed but in my opinion the error consisted of officers of the state misrepresenting the truth, not merely remaining silent. Officer Walker and Deputy Prosecuting Attorney Fogleman knew Phillips had changed his story. In addition to the quoted statements in the majority opinion, a question and answer of Officer Walker is relevant. Officer Walker was asked, after Phillips had testified: Q. Okay, and regarding Michael Phillips, had Mr. Phillips ever made a statement to you in any of those interviews to the effect that he assisted in putting Marian Mullins’ body in front of the vehicle? A. No, sir, he did not. The officers of the state led the judge and jury to believe that they did not know Phillips had changed his story. This was simply not true. The record speaks for itself on the actions of the officials. Newbern, J., joins the concurrence.